PER CURIAM.
The deputy’s order for the payment of compensation for permanent disability due to loss of wage earning capacity does not satisfy familiar requirements for findings concerning claimant’s work search. E. g., Southeastern Pub. Serv. Co. v. Allen, 395 So.2d 306 (Fla. 1st DCA 1981). There is no substantial competent evidence on which claimant’s work search could be found adequate. The order is REVERSED and the case remanded to award permanent partial disability benefits payable for claimant’s physical impairment rated at 15 percent of the body as a whole.
ROBERT P. SMITH, Jr., C. J., and MILLS and SHIVERS, JJ., concur.